In Mandamus and Prohibition. This cause originated in this court on the filing of a complaint for writs of mandamus and prohibition and was considered in a manner prescribed by law. Upon consideration of relator’s application for temporary restraining order and motion to expedite,
IT IS ORDERED by the court that the application for temporary restraining order and motion to expedite be, and hereby are,' denied.
IT IS FURTHER ORDERED by the court that the writs of mandamus and prohibition be, and hereby are, denied, and this cause is dismissed.
Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.